UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8153


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALISSA RENEE DIGGS, a/k/a Alisha Renee Cage, a/k/a P.K.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00105-RBS-JEB-3; 2:08-cv-00335-RBS)


Submitted:    February 18, 2009             Decided:   March 19, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alissa Renee Diggs, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alissa    Renee     Diggs       seeks     to     appeal      the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is   not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard      by     demonstrating            that

reasonable       jurists       would    find      that    any       assessment       of     the

constitutional         claims    by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Diggs has

not     made    the     requisite      showing.          Accordingly,         we     deny    a

certificate       of    appealability         and      dismiss      the     appeal.          We

dispense       with     oral    argument       because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2